DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuda et al., US2003/0190089 A1, and further in view of Shioya et al., US2010/0253763 A1.
Regarding claim 1, Katsuda teaches An electronic device (Fig. 1, par. 0038; a schematic block diagram showing an image synthesizing apparatus) comprising: a display (Fig. 1 104; display device); a processor operatively coupled to the display (Fig. 1 106; control device 106 coupled to display device 104); and a memory operatively coupled to the processor, wherein the memory stores instructions (Fig. 1; storage device 107 coupled to control device 106 which stores A, B, D), which when executed, cause the 
Katsuda fails to teach the following recited limitation. However, Shioya teaches determine a position for arranging the at least one target object on the second image, based on correlation of the at least one identified target object and the at least one identified background object (par. 0029; determine the first quantity of movement of each second image by referring to the relative position thereof as identified in the relative position identifying step and define the reading range of the second image to be read out next according to the first quantity of movement.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Katsuda’s teachings with Shioya’s teachings in order to provide an image pickup apparatus, an image pickup method that can produce a high quality synthesized panoramic image when the user wants to manually regulate the image pickup direction (Shioya, par. 0024).



Regarding claims 3 and 17, Katsuda and Shioya teach all the limitations in claims 2 and 15. Katsuda further teaches wherein the correlation information comprises at least one of preferred composition, a preferred layout distance, a preferred ratio, a preferred color, a preferred filter, or preferred brightness with respect to each of the at least one target object and the at least one background object (par. 0017; auxiliary light source).

Regarding claim 4, Katsuda and Shioya teach all the limitations in claim 3. Shioya further teaches wherein the instructions further cause the processor to: 431235-1307 (SP20089)based on the correlation information, determine at least one of the composition, the layout distance, or the ratio with respect to the at least one target object and the at least one background object, and arrange the at least one target object at the determined position on the second image further based on at least one of the determined composition, layout distance, or ratio (par. 0086).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Katsuda’s 

Regarding claims 5, Katsuda and Shioya teach all the limitations in claim 1. Katsuda further teaches wherein the instructions further cause the processor to: obtain feature information of the second image, and determine the position for arranging the at least one target object on the second image based on the obtained feature information (par. 0049).

Regarding claims 6 and 18, Katsuda and Shioya teach all the limitations in claims 5 and 15. Katsuda further teaches wherein the instructions further cause the processor to: determine at least one main background object indicating features of the second image among the at least one background object, determine at least one candidate area not overlapping the determined main background object, and determine the position for arranging the at least one target object on the second image based on the determined at least one candidate area (par. 0053).

Regarding claim 7, Katsuda and Shioya teach all the limitations in claim 1. Katsuda further teaches wherein the instructions further cause the processor to: identify at least one object in the first image by analyzing the first image, and determine at least one object indicating features of the first image among the identified at least one object, as the at least one target object (par. 0083).

Regarding claim 8, Katsuda and Shioya teach all the limitations in claim 7. Katsuda further teaches wherein the instructions further cause the processor to: control the display to display graphic data notifying at least one object indicating the features of the first image among the identified at least one object, and determine at least one object selected by a user input to be the at least one target 441235-1307 (SP20089) object among at least one object indicating the features of the first image (par. 0083).

Regarding claims 9 and 19, Katsuda and Shioya teach all the limitations in claims 7 and 15.  Katsuda further teaches wherein the instructions further cause the processor to: if a plurality of objects indicates the features of the first image, determine a first main object based on the features of the first image among the plurality of the objects, determine a correlation coefficient of the first main object and other object of the plurality of the objects, if the determined correlation coefficient satisfies a designated value, determine the first main object and the other object as target objects to be synthesized with the second image, and if the determined correlation coefficient does not satisfy the designated value, determine only the first main object as the target object to be synthesized with the second image (par. 0085). 

Regarding claim 10, Katsuda and Shioya teach all the limitations in claim 1.  Katsuda further teaches wherein the instructions further cause the processor to: identify at least one object in the second image by analyzing the second image, and determine at 

Regarding claims 11 and 20, Katsuda and Shioya teach all the limitations in claim 10 and 15.  Katsuda further teaches wherein the instructions further cause the processor to: based on correlation for the at least one target object and the at least one background object, determine a plurality of candidate layout areas for arranging the at least one target object, control the display to display graphic data indicating the determined candidate layout areas on the second image, determine one of the candidate layout areas, based on a user input, and determine a position for arranging the at least one target object on the second image based on the determined candidate layout area (par. 0080).

Regarding claim 12, Katsuda and Shioya teach all the limitations in claim 10.  Katsuda further teaches wherein the instructions further cause the processor to: determine one of the candidate layout areas, based on preferred composition for the target object and the at least one background object, and determine the position for arranging the at least one target object on the second image based on the determined candidate layout area (par. 0080).

Regarding claim 13, Katsuda and Shioya teach all the limitations in claim 1.  Katsuda further teaches wherein the instructions further cause the processor to: identify an ambient object adjacent to the determined position on the second image, adjust a size of the at least one target object, based on a size of the identified ambient object, and 

Regarding claim 14, Katsuda and Shioya teach all the limitations in claim 1.  Katsuda further teaches wherein the instructions further cause the processor to: apply a graphic effect to at least part of the third image, based on user preference information obtained from at least one of the memory or an external device, wherein the graphic effect comprises at least one of adjust color, apply filter, or control brightness (par. 0085).

Regarding claim 15, Katsuda teaches An operating method of an electronic device (Fig. 2, par. 0022; an operation flow of the image synthesizing apparatus), comprising: identifying at least one target object in a first image, and at least one background object in a second image (par. 0077; a shadow 160' of the person 160 can be attached to the tree 161 in the image B-3, based on the positional relationship between the person 160 in the image A-1 and the tree 161 in the image B-3.); obtaining a third image by arranging the at least one target object based on the determined position on the second image (par. 0077; it is possible to obtain a natural synthesized image C-1 that does not give a viewer a feeling that the synthesized image contains something incongruous.); and displaying the obtained third image on a display (par. 0078; seeing the synthesized image C-1 currently displayed on the display screen 145, the user decides whether the auxiliary light source 152 should be provided.). 
Katsuda fails to teach the following recited limitation. However, Shioya teaches determining a position for arranging the at least one target object on the second image, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649